Name: Commission Regulation ( EEC ) No 186/92 of 27 January 1992 on arrangements for imports into the Community of certain textile products ( category 3 ) originating in India
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 No L 20/6 Official Journal of the European Communities 29 . 1 . 92 COMMISSION REGULATION (EEC) No 186/92 of 27 January 1992 on arrangements for imports into the Community of certain textile products (category 3) originating in India Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of the category of products originating in India and specified in the Annex hereto are subject to the quantitative limits set out in the same Annex, for the period 18 September to 31 December 1991 , under reserve of the provisions of Article 2. Article 2 Products referred to in Article 1 shipped from India to the Community before the date of entry into force of Regulation (EEC) No 2993/91 and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place during that period. The quantitative limits specified in Article 1 shall not prevent the importation of products covered by them but shipped from India before the date of entry into force of Regulation (EEC) No 2993/91 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 3350/91 (2), and in particular Article 11 thereof, Whereas Article 1 1 of Regulation (EEC) No 41 36/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 3) specified in the Annex hereto and originating in India have exceeded the level referred to in Article 11 (2); Whereas, in accordance with Article 11 (5) of Regulation (EEC) No 4136/86, on 18 September 1991 India was noti ­ fied of a request for consultations ; Whereas, pending a mutually satisfactory solution, the imports into the Community of products falling within category 3 have been subjected to provisional limits for the period 18 September to 17 December 1991 by Commission ' Regulation (EEC) No 2993/91 (3); Whereas, as a result of consultations held on 16 December 1991 , it was agreed to submit the textile products of category 3 to a quantitative limit for the period 18 September to 31 December 1991 ; Whereas Article 11 ( 13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from India between 18 September and 17 December 1991 must be imputed to the quantitative limits introduced for the period 18 September to 31 December 1991 ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from India before the date of entry into force of Regulation (EEC) No 2993/91 ; Article 3 Imports of products shipped from India to the Commu ­ nity after the entry into force of Regulation (EEC) No 2993/91 shall be subject to the system of double control described in Annex VI to Regulation (EEC) No 4136/86. All quantities of products shipped from India to the Community on or after 18 September 1991 and released for free circulation shall be imputed to the quantitative limits established for the period 18 September to 31 December 1991 . Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 18 December until 31 December 1991 . O OJ No L 387, 31 . 12. 1986, p . 42. 0 OJ No L 317, 19. 11 . 1991 , p. 16. V) OJ No L 285, 15. 10 . 1991 , p . 12. 29 . 1 . 92 Official Journal of the European Communities No L 20/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX Category Quantitative limits from 18 September to 31 December 1991 3 368 362 260 422 3 347 54 54 54 433 54 5 408 CN code Description Third country Unit Member State 551211 00 Woven fabrics of synthetic fibres (staple India tonnes D 551219 10 or waste) other than narrow woven ! F 551219 90 fabrics, pile fabrics (including terry l I 5512 21 00 fabrics) and chenille fabrics BNL 5512 29 10 \ UK 5512 29 90 \ \ IRL 5512 91 00 l l DK 5512 99 10 I \ GR 5512 99 90 \ l ES \\\ \ \ PT EC5513 11 10 \ I 5513 11 30 l l l 5513 11 90 \ \ \ 5513 12 00 l l \ 5513 13 00 || Il 5513 19 00 I I II 5513 21 10 \ l 5513 21 30 I \ \ 5513 21 90 IlIl 5213 22 00 \ l \ 5513 23 00 \ \ Il 5513 29 00 l l \ \ 5513 31 00 \ |\\ 5513 32 00 I IlI II 5513 33 00 \ l 5513 39 00 I Il\ 5513 41 00 l Il 5513 42 00 I Il|| 5513 43 00 \\ 5513 49 00 5514 11 00 \ |\\\ 5514 12 00 \ lil 551413 00 \ Il 5514 19 00Il IlI. \ 5514 21 00 5514 22 00\\IIIIIl 5514 23 00 I.! l 5514 29 00 II II 5514 31 00II II 5514 32 00IIIIIIII 5514 33 00li\\Il 5514 39 00 li 5514 41 00 \\II\\ 5514 42 00 \ |II\\ 5514 43 00 \ IIl.\ 5514 49 00IIII\\ No L 20/8 Official Journal of the European Communities 29. 1 . 92 Category CN code Description Third country Unit Member State Quantitative limits from 18 September to 31 December 1991 3 (cont 'd) 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3(a) India tonnes Quantitative limitsfrom 18 September to 31 December 1991 (a) of which : other than unbleached or bleached D F I BNL UK IRL DK GR ES PT EC 74 72 52 84 669 11 11 11 87 11 1 082 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 29 . 1 . 92 Official Journal of the European Communities No L 20/9 Category CN code Description Third country Unit Member State Quantitative limits from 18 September to 31 December 1991 3(a) (cont'd) 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 551511 90 5515 12 30 5515 12 90 551513 19 5515 13 99 551519 30 551519 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 5515 92 19 5515 92 99 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00